Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered June 6, 2013, which, to the extent appealed from, denied plaintiffs motion to amend the complaint, unanimously affirmed, without costs.
The court properly determined that the proposed breach of contract claim against the Warner Brothers defendants, asserting breach of an agreement to pay proceeds of a film made by a third party, is devoid of merit (see MBIA Ins. Corp. v Greystone & Co., Inc., 74 AD3d 499, 500 [1st Dept 2010]). The agreement does not contemplate such a payment. Further, to the extent plaintiff asserted that Warner Brothers violated plaintiffs predecessor-in-interest’s “right to match,” the claim is barred by the statute of limitations (Lazzarino v Warner Bros. Entertainment, Inc., Sup Ct, NY County, Sept. 15, 2008, Fried, J, index No. 602029/05).
Concur — Friedman, J.E, Acosta, Saxe, Feinman and Gische, JJ.